Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 1 of 12

”

#4§ EFILED IN OFFICE

 

CLERK OF STATE COURT.
. BIBB COUNTY, GEORGIA
. . oo 1 8-SCCV-08931 2
IN THE STATE COURT OF BIBBCOUNTY -
STATE OF GEORGIA | NOV 02, 2018 10:16 AM
).Mreueo
. : : ° Patricia M. Grave3-Cierk of State Court
: : ‘ Caunty, Georgia
JAMES PARKER, | : |
- Plaintiff, - | ra
vs. | : Civil Action No.
_ "WAL-MART STORES EAST, LP
d/b/a WAL-MART, -

Defendant.

COMPLAINT FOR DAMAGES
. COMES NOW, James Parker, Plaintiff in the above-referenced matter, and files .
his Complaint for damages against Defendant as follows:
| | 1.
Plaintiff, James Parker (“Plaintiff”), resides in Macon, Bibb County, Georgia, and
voluntarily avails himself of the jurisdiction of this Honorable Court. ;
| | 2. |
Defendant . ‘Wal-Mart Stores East, LP (hereinafter “Wal-Mart”) is a foreign
" corporation organized and existing by virtue of the laws of the State of De aware, engaged
in the business of owning and operating retail stores, and is authorized ‘to transact and do
business in the State of Georgia. Defendant Wal-Mart conducts business in. Macon, Bibb
County, Georgia and hes a registered agent in Gwinnett County, Georgia. Pursuant to
OCGA. section 14-2-510(b)(4), because the aceident causing Plaintiff's injury occurred
in Bibb County, jurisdiction and venue ‘are proper as to this Defendant in this Honorable

Court. Defendant Wal-Mart may be served care of its registered agent for service of

DEFENDANT’S
EXHIBIT

 
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 2 of 12

process, Corporation Process Company, at 2180 Satellite Boulevard, Suite 400, Duluth,
Georgia, 30097.
FACTUAL BA QO
3.

Plaintiff hereby incorporates paragraphs one (1) through two (2) by iferenine as if
. fully and eompleisly set forth herein verbatim. |
| —_ 4.

Defendant ‘has a location and transacts business 6020 Harrison Road in Macon,
Bibb County, Georgia. |

| 5.
’ On or about February’ 10, 2017, Plaintiff was shopping at Wal-Mart, located at
6020 Harrison Road in Macon, Georgia. |
6. |

: As Plaintiff was walking down an isle, suddenly and unexpectedly, his foot slipped
out from under him due to a foreign substance/food product on the floor. Plaintiff fell to
| ‘the floor, causing serious personal injuries.

7. -

Defendant was negligent for failing to keep its premises safe in violation of
O.C.G.A. § 51-3-1 by, among other fhings, maintaining the premises in an unsafe manner
and failing to remove such dangers and hazards on its premises. |

8.

"Defendant knew or should have. known, through reasonable inspection, of the

dangerous condition on its premises.
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 3 of 12

9.
‘Defendant was negligent for failing to‘ warn of the dangerous condition on its
premises in violation of 0.C.G.A. § 51-3-1. |
- 10...
Defendant's negligence was the proximate cause of Plaintiff's injuries.

ll.

At all times relative to this incident, Plaintiff was exercising due care for his own

safety. .

CLAIM AGAINST DEFENDANT
. 12.

Plaintiff hereby incorporates paragraphs one (1) through eleven (11) by reference _

as if fully and completely set forth herein verbatim.
As a direct and proximate result of Defendant’s negligence, Plaintiff sustained
severe injuries and required extensive medical treatment.
| 14.
As a direct and proximate result of Defendant's negligence, Plaintiff endured
physical, mental, and emotional pain and suffering due to the injuries he sustained in the
slipping accident.
| 15.
As a direct and proximate resi of Defendant's negligence, Plaintiff has, to date,
. incurred special damages in the fomn of medical expenses totaling at least $30,440.19 due

to the injuries he sustained in the slip and fall incident.

‘
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 4 of 12

16.
Plaintiff is entitled to recover from Defendant as special damages compensation for
his medical expenses to the extent permitted by law and in an amount to be proven at trial.
1 .
Plaintiff is entitled to recover for past, present, and future pain arid suffering, both
physical and mental. Plaintiff also seeks general damages due to Defendant’s negligence.
18.
Defendant’s actions in this matter constitute bad faith, stubborn litigiousness, or
unreasonable and unnecessary delay so as to entitle Plaintiff to reasonable and necessary

attorney fees in an amount to be proven at trial pursuant to 0.C.G.A.§ 13-6-11.

WHEREFORE, Plaintiff prays for the following relief:

(a) that summons issue and Defendant be served as required by law;

(b) that Plaintiff receive a trial by jury; -

(c) that Plaintiff recover special damages for his medical expenses in an amount to
be proven at trial and to the extent permitted by law;

“(d) that Plainti ff recover general damages for his past, present and future pain and
suffering in an amount to be proven at trial; |

(e) that Plaintiff have and spear expenses of this fitigation, includin g reasonable
and necessary attorney fees in an amount to be proven at trial pursuant to
OCGA. section 13-6-1 1;

(f) that all costs of this proceeding be assessed against Defendant; and .

(g) that Plaintiff receive such further relief as this Court deems just and proper.
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 5 of 12

[Fa

Respectfully submitted this. : day of November, 2018.

 

 

JAMES E. LEE Il
- \Stafe Bar No. 443405
‘Attorney for Plaintiff

  

James E. Lee II, P.C.

870 College Street

P.O. Box 6294
Macon, Georgia 31208-6294
(478),749-6901

(478) 749-6964 (fax)
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 6 of 12

IN THE STATE COURT OF BIBB COUNTY
STATE OF GEORGIA

JAMES PARKER, Civil Action File No.
18-SCCV-089312
Plaintiff,
Vv.

WAL-MART STORES EAST, LP d/b/a WAL-MART,

Defendant.
/

ANSWER OF DEFENDANT
COMES NOW, Defendant WAL-MART STORES EAST, LP d/b/a WAL-
MART and makes this Answer to Plaintiff's Complaint as follows:
FIRST DEFENSE
Plaintiff's Complaint fails to state a claim against Defendant upon which relief
can be granted.
SECOND DEFENSE
Plaintiff's alleged damages, if any, were directly and proximately caused by
Plaintiff's own contributory negligence and failure to exercise ordinary care.
THIRD DEFENSE
Plaintiff was not in the exercise of ordinary care for his own safety in the
premises, and by the exercise of ordinary care could have avoided any injury to

himself; and on account thereof, Plaintiff is not entitled to recover from Defendant.

Page -1-
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 7 of 12

FOURTH DEFENSE
Defendant denies that it was negligent in any manner whatsoever or that any
negligent act or omission on its part caused or contributed to any injury or damage
alleged to have been sustained by Plaintiff.
FIFTH DEFENSE
Plaintiff assumed the risk of any hazard that was presented and is thereby
barred from recovering against Defendant.
SIXTH DEFENSE
Plaintiff's claims for attorney’s fees should be dismissed as a matter of law.
SEVENTH DEFENSE
Defendant responds to the enumerated paragraphs of Plaintiff's Complaint
as follows:
1.
Defendant lacks sufficient knowledge and information to either admit or deny
the allegations contained in paragraph 1 of Plaintiff's Complaint.
2.
Defendant denies the allegations contained in paragraph 2 of the Plaintiff's

Complaint.

Page -2-
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 8 of 12

3.
Defendant hereby incorporates paragraphs one (1) through two (2) of this
Answer by reference as if fully and completely set forth herein verbatim.
4.
Defendant admits the allegations contained in paragraph 4 of the Plaintiff's
Complaint.
5.
Defendant lacks sufficient knowledge and information to either admit or deny
the allegations contained in paragraph 5 of Plaintiff's Complaint.
6.
Defendant denies the allegations contained in paragraph 6 of the Plaintiff's
Complaint.
7.
Defendant denies the allegations contained in paragraph 7 of the Plaintiff's
Complaint.
8.
Defendant denies the allegations contained in paragraph 8 of the Plaintiff's

Complaint.

Page -3-
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 9 of 12

9.
Defendant denies the allegations contained in paragraph 9 of the Plaintiff's
Complaint.
10.
Defendant denies the allegations contained in paragraph 10 of the Plaintiff's
Complaint.
11.
Defendant denies the allegations contained in paragraph 11 of the Plaintiff's
Complaint.
12.
Defendant hereby incorporates paragraphs one (1) through eleven (11) of this
Answer by reference as if fully and completely set forth herein verbatim.
13.
Defendant denies the allegations contained in paragraph 13 of the Plaintiff's
Complaint.
14.
Defendant denies the allegations contained in paragraph 14 of the Plaintiff's

Complaint.

Page -4-
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 10 of 12

15.
Defendant denies the allegations contained in paragraph 15 of the Plaintiff's
Complaint.
16.
Defendant denies the allegations contained in paragraph 16 of the Plaintiff's
Complaint.
17.
Defendant denies the allegations contained in paragraph 17 of the Plaintiff's
Complaint.
18.
Defendant denies the allegations contained in paragraph 18 of the Plaintiff's
Complaint.
19.
All other allegations contained in the Complaint which are not specifically
responded to herein, are, therefore, denied.
20.
Defendant denies Plaintiff's prayer for relief, including subparagraphs (a), (b),
(c), (d), (e), (f) and (g) thereof.

WHEREFORE, Defendant prays that Plaintiff's Complaint be dismissed with

Page -5-
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 11 of 12

all costs cast upon the Plaintiff. DEFENDANT DEMANDS TRIAL BY A JURY OF

TWELVE (12) PERSONS AS TO ALL ISSUES SO TRIABLE.

3445 Peachtree Road, N.E.
Suite 500

Atlanta GA 30326

(404) 365-4514

(404) 364-3138 (fax)
hlessinger@mmatllaw.com

McLAIN & MERRITT, P.C.

/s/_ Howard M. Lessinger
Howard M. Lessinger
Georgia Bar No. 447088

/s/ Jennie Rogers
Jennie Rogers
Georgia Bar No. 612725
Attorneys for Defendant
WAL-MART STORES EAST, LP

Page -6-
Case 5:18-cv-00440-TES Document 1-3 Filed 11/29/18 Page 12 of 12

CERTIFICATE OF SERVICE
I hereby certify that a copy of the above and foregoing ANSWER OF

DEFENDANT has this day been filed and served upon opposing counsel via Peach

Court E-File.
This the 29th day of November, 2018.

McLAIN & MERRITT, P.C.

/s/ Howard M. Lessinger

Howard M. Lessinger
Georgia Bar No. 447088
Attorney for Defendant
WAL-MART STORES EAST, LP

3445 Peachtree Road, N.E.

Suite 500

Atlanta GA 30326

(404) 365-4514

(404) 364-3138 (fax)

hlessinger@mmatllaw.com

Page -7-
